Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
The drawing (one replacement sheet) was received on 10/26/2021.  These drawing is approved.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the second metal plate has an opening portion configured to receive the adhesive when the adhesive is injected into the space” as set forth in the claimed combination.
Independent claim 14 is allowable over the prior art of record because the prior art of record does not teach or suggest: “when viewed in a direction perpendicular to a surface of the second metal plate, a first part of the recess portion overlaps the second metal plate and a second part of the recess portion exposes from an edge of the second metal plate, and wherein the first metal plate and the second metal plate are positioned to each other and an adhesive is in a space formed between the first part of the recess portion and the second metal plate” as set forth in the claimed combination.
Independent claim 17 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the second metal plate has an opening portion configured to receive the adhesive when the adhesive is injected into the space” as set forth in the claimed combination.
Independent claim 19 is allowable over the prior art of record because the prior art of record does not teach or suggest: “when viewed in a direction perpendicular to a surface of the second metal plate, a first part of the recess portion overlaps the second metal plate and a second part of the recess portion exposes from an edge of the second metal plate, and wherein the first metal plate and the second metal plate are positioned to each other and an adhesive is in a space formed between the first part of the recess portion and the second metal plate” as set forth in the claimed combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
November 2, 2021